Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/22 has been entered.

Response to Arguments
Applicant's arguments filed 4/19/22 have been fully considered but they are not persuasive.
Applicants arguments with regards to the drawings and 112 rejections have been overcome.
Applicant asserts differences between the present invention and the prior art, however features such as the deco part being fixed and only the first wing that can be moved independently are not claimed.
Applicant asserts that the separation lines of the decoration part are covered by a knob and are not exposed to the outside, whereas the guide louver and decorative louver of the prior art are exposed to the outside.
Examiner asserts that in the ordinary meaning separation lines can be interpreted as printed matter, if this is intended to be structural this should be claimed. Additionally if the separated portions are intended to be something other than multiple structures this should be claimed.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  Claims 1 and 13 recite “and located between of adjacent separated portions”. It is not clear how “between of” modifies the structure.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 7, 11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 20160001638 to Rottmann (Rottmann) in view of JP2016153295 to Imaizumi et al. (Imaizumi).
Regarding claims 1 and 13, Rottmann teaches a garnish including a discharge port of an air vent hole (1, Figures 1 and 2); a first wing located at an outer side of the air vent hole in one direction and configured to be pivoted based on one end close to the outer side of the air vent hole (5, Figures 2-4 with rotation shown in Figure 3); and a deco part configured to surround at least a portion of an opening of the garnish and surround at least a portion of an outermost surface of the first wing (6, Figures 1-4 surrounds an outer surface on the side of 5), wherein a width of a cross section of the deco part extending from an outermost surface of the first wing is configured to be more narrow along a direction in which the deco part extends than an innermost surface of the first wing (The figures show a narrow part) and a support member located on rear surface of the deco part and configured to be inserted or pressed into the deco part (13, Figure 2, is configured to be inserted or pressed into the deco part. This is a functional limitation and as long as the structure is capable of the function the claim limitation is met).
Rottmann is silent on a knob configured to control a direction of a wind discharged from the air vent hole, a first wing knob of the first wing located to surround the deco part and configured to be capable of adjusting a vertical wind direction by operating the first wing.
Imaizumi teaches a knob configured to control a direction of a wind discharged from the air vent hole (10), wherein the knob includes: a first wing knob of the first wing located to surround the deco part and configured to be capable of adjusting a vertical wind direction by operating the first wing (12). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Rottmann with the teachings of Imaizumi to provide a knob configured to control a direction of a wind discharged from the air vent hole and a first wing knob of the first wing located to surround the deco part and configured to be capable of adjusting a vertical wind direction by operating the first wing. Doing so would allow the vents to be adjusted to a desired angle to provide comfort to a passenger.
Rottman is silent on wherein separation lines located in the deco part are formed by a plurality of separated portions, and located between of adjacent separated portions.
The separation lines are considered printed matter and the portions on either side would be considered the separated portions, “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). The court affirmed the Board’s decision and found that there was no functional relationship present between the printed matter of the instructions and the kit by stating “the printed matter in no way depends on the kit, and the kit does not depend on the printed matter”).  
Alternatively, It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the deco part in multiple pieces, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). This would result in the separated portions and the separation lines between the portions. 
Regarding claim 2, Rottmann teaches a spacer which is located at each of both ends of the first wing and into which a pivoting shaft of the first wing is inserted (shaft 15 is inserted into the wing as shown in Figure 2).
Regarding claim 4, Rottmann is silent on a recessed part which is located inside of the knob, the recessed part being configured to surround the deco part.
Imaizumi teaches a recessed part which is located inside of the knob, the recessed part being configured to surround the deco part (interior of 10 has a recess that would allow a deco part inside of the knob. The recessed part has a features that is configured to surround the deco part which fulfils the functional limitation). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Rottmann with the teachings of Imaizumi to provide a recessed part which is located inside of the knob, the recessed part being configured to surround the deco part. Doing so would allow the vents to be adjusted to a desired angle to provide comfort to a passenger and allow the knob to be rotated easily.
Regarding claim 6, Rottmann is silent on wherein the knob includes: a second wing knob of the second wing located configured to face a rear surface of the knob of the first wing and to be capable of adjusting a lateral wind direction by operating the second wing located inside the air vent hole.
Imaizumi teaches wherein the knob includes: a first wing knob of the first wing located to surround the deco part and configured to be capable of adjusting a vertical wind direction by operating the first wing; and a second wing knob of the second wing located configured to face a rear surface of the knob of the first wing and to be capable of adjusting a lateral wind direction by operating the second wing located inside the air vent hole (16). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Rottmann with the teachings of Imaizumi to provide wherein the knob includes: a second wing knob of the second wing located configured to face a rear surface of the knob of the first wing and to be capable of adjusting a lateral wind direction by operating the second wing located inside the air vent hole. Doing so would allow the vents to be adjusted to a desired angle to provide comfort to a passenger and allow the knob to be rotated easily.
Regarding claim 7, Rottmann is silent on wherein the first wing further includes a protrusion engaged with the first wing knob.
Imaizumi teaches wherein the first wing further includes a protrusion engaged with the first wing knob (21, Figure 10). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Rottmann with the teachings of Imaizumi to provide wherein the first wing further includes a protrusion engaged with the first wing knob. Doing so would allow the vents to be adjusted to a desired angle to provide comfort to a passenger and allow the knob to be rotated easily.
Regarding claim 11, Rottmann teaches wherein an outermost surface of the first wing is configured in a circular shape based on a pivoting shaft of the first wing (Figures 1, 2, and 4 show the circular shape).
 Regarding claim 15, Rottmann is silent on wherein the knob includes: a first knob of the first wing surround the deco part and configured to be capable of adjusting a vertical wind direction by operating the first wing; and a second wing knob configured to face a rear surface of the first knob of the first wing and to be capable of adjusting a lateral wind direction by operating the second wing located inside the air vent hole.
Imaizumi teaches wherein the knob includes: a second wing knob configured to face a rear surface of the first knob of the first wing and to be capable of adjusting a lateral wind direction by operating the second wing located inside the air vent hole (16 and 12). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Rottmann with the teachings of Imaizumi to provide wherein the knob includes: a second wing knob configured to face a rear surface of the first knob of the first wing and to be capable of adjusting a lateral wind direction by operating the second wing located inside the air vent hole. Doing so would allow the vents to be adjusted to a desired angle to provide comfort to a passenger and allow the knob to be rotated easily.

Claims 4, 5, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rottmann in view of Imaizumi and U.S. PGPUB 20190366807 to Matthias (Matthias).
Regarding claim 4, Rottmann is silent on a recessed part which is located inside of the knob, the recessed part being configured to surround the deco part.
Matthias teaches a recessed part which is located inside of the knob, the recessed part being configured to surround the deco part (14’’’, Figure 9-12. The recessed part has a features that is configured to surround the deco part which fulfils the functional limitation). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Rottmann with the teachings of Imaizumi to provide a recessed part which is located inside of the knob, the recessed part being configured to surround the deco part. Doing so would provide an aesthetically pleasing vent and wing. 
Imaizumi teaches a recessed part configured to surround the deco part inside the knob (interior of 10 has a recess that would allow a deco part inside of the knob). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Rottmann with the teachings of Imaizumi to provide a recessed part configured to surround the deco part inside the knob. Doing so would allow the vents to be adjusted to a desired angle to provide comfort to a passenger and allow the knob to be rotated easily.
Regarding claim 5, Rottmann is silent on wherein the recessed part further includes a curvature part located to be capable of being spaced a predetermined distance or more apart from the deco part, when the knob is moved vertically.
Imaizumi teaches wherein the recessed part further includes a curvature part located to be capable of being spaced a predetermined distance or more apart from the deco part, when the knob is moved vertically (interior curvature of 10 shown in at least Figure 15 and this interaction shown in at least Figures 16 and 17). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Rottmann with the teachings of Imaizumi to provide wherein the recessed part further includes a curvature part located to be capable of being spaced a predetermined distance or more apart from the deco part, when the knob is moved vertically. Doing so would allow the vents to be adjusted to a desired angle to provide comfort to a passenger and allow the knob to be rotated easily.
Regarding claim 12, Rottmann is silent on wherein, when the first wing is pivoted vertically, the deco part is located to face the circular outermost surface of the first wing.
Matthias teaches a deco part spanning the length of the wing (14’’’, Figure 9-12) which would result in this orientation. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Rottmann with the teachings of Imaizumi to provide when the first wing is pivoted vertically, the deco part is located to face the circular outermost surface of the first wing. Doing so would provide an aesthetically pleasing vent and wing. 

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rottmann in view of Imaizumi and U.S. PGPUB 20180099541 to Gareis et al. (Gareis).
Regarding claim 8, Rottmann is silent on a first rubber located at one end of the first wing facing the protrusion.
Gareis teaches a first rubber located at one end of the first wing facing the protrusion (Pargarph 0095 discloses rubbers to encircle slats and the housing any of which would qualify as a first rubber). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Rottmann with the teachings of Gareis to provide a first rubber located at one end of the first wing facing the protrusion. Doing so would ensure the device was sealed and elongate the lifespan of the device. 
Regarding claim 10, Rottmann is silent on a second rubber located at a position at which the knob of the first wing faces the knob of the second wing.
Gareis teaches a second rubber located at a position at which the knob of the first wing faces the knob of the second wing (Pargarph 0095 discloses rubbers to encircle slats and the housing any of which would qualify as a second rubber). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Rottmann with the teachings of Gareis to provide a second rubber located at a position at which the knob of the first wing faces the knob of the second wing. Doing so would ensure the device was sealed and elongate the lifespan of the device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762